Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 1 of 109




Exhibit G
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 2 of 109




      Objectives
      LTE is essential

      Dedicated team has been the only successful launch model at Cricket


      This group needs to lead the business for data strategy


      Cut free of modem


      Credibility Data Experts. We have the holistic/GM picture.




                                                                   cricket   1




                                                                                           1

                                            1
                                                                                 CRICKET00509258
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 3 of 109




      Agenda
      •   Introductions
      •   Evolution of the Broadband Product
           - History/Outlook
           - A PerfectStorm
           - PORTransition
           - 3G Guiding Principles
      •   LTE
          -   A product and a platform, crossfunctional challenges
          -   LTEcharter
          -   OrganizationalStructure
          -   Tucsonschedule/milestones
                • Budget
          - 4G recap-partners
          - Bands
              Critical Issues
              Industry Overview
              Yankee


                                                                     cricket   2




                                                                                             2

                                                2
                                                                                   CRICKET00509259
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 4 of 109




      Introductions
       Glenn Green                                                                    Lisa Murray
       5+ YearsCricket
       Director of Mobile data           Mobile Data Strategy & Management              YearsCricket
       Director of Retention an                                                           r, LTEDevelopment
       Manager Subscriber an
                                              Network Policy Management                   , Customer Experience
       Senior Analyst Subscril          Field experience & strong partnerships            , Broadband
                                                                                           of Indirect Advertising
       6+ Years Telecom experie                   Churn & Retention
       Prior telecom experienc1
                                                                                          I Marketing Manager
       Marketing & Media                                Research
         ROI/effectiveness                             Marketing
       NetV10rk Engineering Cap                                                           ars Marketing & Management
         Management                                       Sales                           o Lottery, Marketing Director   ~
       Network Provisioning Op
                                                                                           the advertising, product and PR
         Management & Foreca                         Market Launch
                                                                                          generating+ $300 million annually.
                                                     Product Launch                       F',urora,PR Manager - Developed
                                                        Training                          ehensive image campaign including
       Tom Senter!                                                                         events, advertising and public
                                        Product Development & Management
       5 + Years Cricket                                                                  ns.
       Director, Broadband                       Customer Experience
       Director, Retail Channel                      National Retail
       20 + Years Sales & Man
                                                        Logistics
       Gateway, AGM * Directed                    Dealer Partnerships
       generating nearly $SOOM
       MCI, Diredor Dired S.ales
                                                  Event Management
       and most diverse field sales   O.'--..       Communications           ,,/
       over $51MM annually.

                                                         conf1dentfat/propr1et<>r)'
                                                                                                         cricket              3




                                                                                                                                            3

                                                                    3
                                                                                                                                  CRICKET00509260
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 5 of 109




         LTE Team Values

           As leaders of LTE,we will listen to and respect the field, the dealer, corporate partners,
           customers and each other as we all drive toward mutual success.

           We will spend more time and energy working to ensure the job we do is above criticism
           than criticizing the job others do. We will do it our jobs with professionalism and passion
           striving to build allies and LTEchampions, internally and externally.

           We adapt to change and redefine ourselves based on the tasks at hand. We understand at
           times that overlapping of roles may occur. We will identify and rectify with consideration for
           each other and decision which are best for our business.

           We are not afraid of strategic risk. We will make mistakes. We will own those, learn from
           them, make modifications and move on.

           We are a true team; not just a group of people that work together. Each voice is heard,
           respected and valued.


                              We succeed together and we learn together.




                                                                                         cricket         4




Holistic perspective
Relationship centric
Adaptable
Collaborative team




                                                                                                                       4

                                                       4
                                                                                                             CRICKET00509261
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 6 of 109




         Large business initiatives without dedicated
         teams have all failed at Cricket
         Too little focus, too much compromise, too little ownership has continually resulted in inferior   ·1
         products with poor customer experience and little to no measurable benefit
     [
         Products launched with shared resources have all survived less than 36 months before terminating

                                                                    launches with dedicated teams:




                                                                           cricl<et·
                                                                               paygo

                                                                    muveMu 1c




                                                                                                                           5

                                                           5
                                                                                                                 CRICKET00509262
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 7 of 109




                    BB Overview and Transition




                                                   cricket




                                                                           6

                                 6
                                                                 CRICKET00509263
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 8 of 109




         BB was   the growth engine for monthly service in '09 & 'lcf)
        37% of total co mthly product growth in '09, 95% in '10

                        Active Base                • Since launch, USB modem business has
                                                     been the primary/only growth engine
                                                     for monthly service products

                                                   • As a result, until 2010 the product has
                                                     been managed to drive total volume
                                                     above all other measures


                                                   In non-launch (new core) markets:
                      BB Gross Adds                '09: 65% of total nets (206k)
       130000
                                                        90% of mthly service growth
                                                   '10: 45k BB nets, voice declined 162k

       100000
                                                   Total Company:
                                                   '09: 30% of   total   nets (332k)
                                                        37% of   mtly    service growth
       20000                                       '10: 27% of   total   nets (82k)
                                                        95% of   mtly    service growth

                                                                                               •   7




BB greatly contributed to monthly service growth in a period when mature market
growth had stagnated and A66 market growth was slowing
FYI - during this period:
                 Leadership was aggressively positioning the business for sale
                Voice business was uncompetitive due to Boost all in pricing




                                                                                                                 7

                                               7
                                                                                                       CRICKET00509264
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 9 of 109




                                                                                            (-<
        CricketLosingLeadershipPosition                                                     ,,)
        Due to Comgan~Prioritization
        . Createda new segment,,led the industf'½anticipated competitive
            reaction, yet projects were delayedand de-scoped

                                   Ql'lO   Q2'10       Q3'10        Q4'10           lH'll        lH'll
         Q1'10 rateplanrefresh
             ootimlzln11
                      vield                        I
       Firstto launchprepaidMifi                   I
                                                               ',
                                                               /
                 device                            I
       Unifiedconnection manager                   I
        for leastcostoffloadin11                                            I   '
                                                                                    ,,
          MVNO/OataRoaming

       New Device,EC1705,launch

          Session/metered
                        plans                                                               ')

           VideoOptimization
                                                                            I
           Throttlingplatform                                               I
              stabillz.ation
                                                                            I
        Compensation
                   for retention                                                             >

        cricket                                                                                          8




First to launch prepaid mobile data USB modem business. Had a strategy to keep the
product in front of the industry but lost competitive advantage due to other business
priorities.

2H10 actions to remedy yield and churn also have not been deemed high priorities to
the larger business with several still in process




                                                                                                                       8

                                                   8
                                                                                                             CRICKET00509265
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 10 of 109




        Factorsaffecting2H'10 BBGAvelocity
        Multiple actions decreased frontline focus on driving BB sales


        OTD increase from $75 to $90, $100 or $110 with transition to AIM


        Broadband's plan value was reduced to optimize yield 2.5GB for $40 vs. 5GB for $40
            Virgin's $40 unlimited offer added pressure in mass merchant channel


        Device Selection: Only one device available through summer months

        Broadband was not on the retail menu board
            Only the $40 plan is merchandised


        BBMM sales significantly below forecast
            Miss existed prior to Virgin's $40 unlimited plan was launched


        Return policy - No refund on service is especially prohibitive to trialing data service
        •   Result of the transition to AIM
            Significant development required to address deemed out of scope prior to !RB conversion



                                                                                               cricket   9




Took aggressive steps in 2H10 to slow product growth to remedy yield and churn
issues

In the process, much of the business now believes the USB modem business is now
dead




                                                                                                                       9

                                                              9
                                                                                                             CRICKET00509266
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 11 of 109




         BroadbandGrossAdd Activation Mix
        January '10 activation mix trends mirroring Ql'lO

                              Broadband Gross Add Activation Mi)(              As in 2010, Stylish-Go-Getters   are Hfting
                                                                               as a percent of mix. Techie influencers
                                                                               are also increasing.

                                                                               SGG & Tis historically have elevated FBNP
                                                                               and deact%




                                                         ........ 520---291(      -S.30·49K          Modem Activation Mix
                                                                                  -over$100K




                                                       0%




Evidence front line has not changed behaviors, order taking vs. qualification, as the '11
activation mix closely mirrors '10
No reason to believe 02/3 '11 deact trends will vary significantly from '10
One consideration for '11, 02&3 '10 leveraged winbacks to mute churn effect creating
increased volatility in react/deact measures




                                                                                                                                      10

                                                        10
                                                                                                                             CRICKET00509267
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 12 of 109




        SmartphoneActivationsMix
        Skewing down demo, comparable to worse than modem activations


          -~         P1rnnywi~;, P;i,r.,nt~
          -StylirhG□ -G>!!ttBrs               ~"'"'"'~•Tfechii! lnfli;encero
               30%


               25%


               20%

               15¾


               10%




                0%
                                                                                                                                   Smartphone

                                                                               30%

                                                                               25%

                                                                               20%

                                                                               15%

                                                                               10%

                                                                                5%

                                                                                0%
                                                                                     Aug-10   Sep-10   Oct-10   N-Ov-10   Dec-10    Ji:m-11   Feb-11




                                                                                                                             cricket                   11




Smartphone activation mix is mirroring USB modem trends with even higher shift
down demo.

Potential indicator of 02/3 risk




                                                                                                                                                                     11

                                                                               11
                                                                                                                                                            CRICKET00509268
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 13 of 109




        Jan'l 1 DeactivationSurvey- Modem
           45%                                                                                                       ll!Jul-10
                        Primary Reason for Disconnect                                                                IIIAug-10
           40%                                                                                                       w Sep-10
                                              Mentions of competition continue to increase.                          1110ct-10
           35%                                                                                                       Iii Nov-10
                                              Increasing mentions of bundled Cable/DSL offers with                   1,1Dec-10
           30%
                                                                                                                     WJan-11

           25%

           20%

           15%

           10%

            5%

            0%
                         .,-..         ◊,o'               o,t,                       </..,c.e,              <}       s..,,~~
                        ~o"'                           .,.,               ,,'"".s,
                                                                      .__.,
                                                                                                          '$:-0     i~
                                   d"                 ,"'           ;.?
                                                                                                      e"'
                                                                                                    2}'
                                 c/'            ,o"' ~
                                                                 '-";;,
                                                                                                 'i>'
                                              '!'o




                                                                                                                  cricket         12




Network is a leading driver of disconnects following by lack of money. No money trend
larger earlier in the year as Ql falloff peaks




                                                                                                                                                12

                                                            12
                                                                                                                                       CRICKET00509269
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 14 of 109




       Jan'11 DeactivationSurvey
        Network mentions decomposed

           Network experience is shown in aggregate as coverage issues can be experienced by
           the customer as any of the below network related mentions. Decomposition of
           network mentions and should be considered as directional.


                          Jan'll   Decomposition      of Network




                                                                        Poor
                                                                    Performance
                                                                         7%

                                                                     Drops
                                                                      4%

                                                                \         Poor
                                                                    \._ streaming
                                                                            4%




                                                                                    cricket    13




Network decomposed, generally shown aggregated as coverage can manifest as
several poor experiences: drops, speeds, streaming, et




                                                                                                             13

                                                 13
                                                                                                    CRICKET00509270
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 15 of 109




        Broadbandmysteryshopresultsdemonstrate C)
        poorexecutionand lackof frontlinemindshare
                              Front line execution struggled to stay above 70%



                                     BroadbandSecret Sho
              100 ··--------------~-----

               80 +--6-8_______________                                                   7_0__     69-




               40




                0
                     Apr-10    May-10      Jun-10   Jul-10   Aug-10   Sep-10   Oct-10   Nov-10    Dec-10


             Mystery shops have been revised and a BB specific shop is no longer being used in '11
                                                                                                  enc ,.et   14




BB secret shops though mid'10 hovered at mid S0's with a noticeable improvement in
04 following BB recovery initiatives were implemented

Although SSscores improved, 01'11 activation demos have not shifted




                                                                                                                           14

                                                             14
                                                                                                                  CRICKET00509271
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 16 of 109




         BBPh2 RecoveryInitiatives
       Over 35 initiatives implemented to remedy BB churn spanning 6 functional pillars
          Messaging and Media - from wire line replacement to mobile data, target favorable demos
          Network - video optimization and mitigation of high use subs impact on average user
          Rate Plans - tiered & session based plans growing ARPU and yield
         Training & Execution - proper qualification and expectation setting for mobile data service
          Customer Experience - validation of experience and defection driving pain points
          Distribution - make distribution choices better leveraging existing network capacity


       7 vital initiatives:
              Video optimization - launched, resolving minor bugs      ,../'

              Stabilize throttling platform - platform stable since Jan'11         .,./

              Compensation redesign rewarding survival - pending channel organization               •

              Advertizing & media - transitioned messaging, integrated media trial halted       •

              Tethering-      Blocking •           Monetizingis in process     •

              Unified connection manager - project halted, limited near term impact         •



                                                                                                        cricket   15




Critical network initiatives, customer experience affecting, are the only ones
completed

Must resolve compensation to drive proper qualification behaviors




                                                                                                                                15

                                                               15
                                                                                                                       CRICKET00509272
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 17 of 109




      2010 Mobile Data Evolution




                                                                          16

                                 16
                                                                 CRICKET00509273
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 18 of 109




       2011 Mobile Data Evolution
            JANUARY   FEBRUARY                  MARCH                  2011   3Qll   4011




                                 Data Product:. omd Sm.irtphon41':.)
                                       Trusted Advisor Program
                                 Tool for COS
                                   IVR Fix

                             Pl.5 ProactiveWi-Fi Offloading




                                                                                                      17

                                                         17
                                                                                            CRICKET0050927 4
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 19 of 109




        Critical/OpenInitiatives
        Initiative                          Description          Pillar        Status   Launch Target   Owner
        Enga.ge Compensation Team,
        Redesign to Optimize ARPU, Yield
                                            Redes'ign comp
                                            addressingshiftin
                                            tar·getdemo
                                                                Distribution
                                                                                0          April 2011   Tom Senters, Glenn
                                                                                                        Green


                                                                  ,.letwork
        Revise Usage Management Policy
        Post-FCC Net Neutrality Ruling
                                            Make necessary
                                            changes post-FCC
                                            rulrng,including
                                                                                0           6/14/11     ChrisGilheri



                                            changestoT&C;.,
                                            messaging and
                                            m-edia

        Monetize Tethering                  Dependent on
                                            successful
                                                                Rate Plans
                                                                                0           6/30/11     Glenn Green



                                            blockicg

        Project Quark (S~sion Ba.sed/OCS)                       Rate Plans
                                                                                0           9/13/11     ChrisG1lhert




        cricket                                                                                                          18




Must drive compensation shift or else front line behavior will not change




                                                                                                                                       18

                                                                       18
                                                                                                                              CRICKET00509275
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 20 of 109




         Remaining Open Initiatives (Priority Order)
        Initiative                             Description                                           Pillar              Status   Launch Target   Owner
                                               ~ ..   ·,:.;:, •;   t·•nf,·''   ,.,..,.,   ·
        Video Optimi1.ation                                                                           Netw'Ork                        2/12/11     TanaPerki.ns
                                               ,nd "'"P" '-'P .,>th the
                                               :,eoto"'"'"· Re,..,o,"1:bdf<t,;n;
                                               4i,:, 1.1,e,ooi,,o.<
                                                                  b>nciv,iO.tl",to




        Block Tethering                                                                             Rate Plans                                    Chris Gilbert

        WiH Ofnoading                                                                          Customer Experience
                                                                                                                          0          TBD2012      Chris Gilbert




        ln-Bu~l,ding Coverage Qua[i·fication                                                  Train1ngandExecuti.on                               Ji.mMcDonald
        Tool Phase 2

        Proactive UpreUing (PIA, 66MM)                                                              Rate Plans                                    chr1sGilhert




        Q2 Refresh                                                                            Messaging and Media                     9/13/11     Chris Gilbert

        POR Orientatio,n for Cross-            ·,nt,,o.!>w,~POR to ,roz·                      Messi!gingand      Media                            Tom 5-enters
                                                                                                                                      1/19/11
                                               l.m:t~ ,'po I,                   1.1,'n;
        Fundiona.l Partners                    ~~rir,a,,,,; ••-"9poet

        S.tore Flow/Fixture Refresh                                                           Messaging   and Media                   6/14/11     LaurnS.t1tt




        cricket                                                                                                                                                   19




POR initiatives transitioning to product organization




                                                                                                                                                                                19

                                                                                                          19
                                                                                                                                                                       CRICKET00509276
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 21 of 109




         RemainingOpen InitiativesCont.
        Initiative                              Description                                     Pillar             Status   Launch Target   Owner
        Integrated campaign, BBMM               ~,.,,.,~v'.n; •.L'.-,,iirit<sf' Is~,,..   MesScagingand Media                  April 2011   Laura Stitt
                                                ,;         ~,,n;               vw,
        Pa,ckaging                              ,r,O,..,obY,ty wn<ifCC,qu

        Trusted Advisor Program                 c,:;n,it,~r.:Wif'.,nd,,.,W,.,,., to
                                                ~~en '<':to?io,.,1)0~.. '"'1
                                                ,r,t,·,,~,t "'P' to ·,rv..-.,a,~
                                                                                          Tra1ningandE:-:ecut\cm
                                                                                                                    0           7/18/11     Jim McDonald

                                                h'T'.i;wciy. ;;.in,,-in<f•J-,•se on
                                                t"°"   p~,h.d om! ·,n,,..,·oR



        Instructor l.ed Training/Ongoing                                                  Training and E~ecut\on                6/30/11     J'imMcDonal.d
        Interlock with Field Leadership to
        Drive Mobi'le Data Training and
        Execution

        MCN Group/Video       for Mobile Data                                             Training and Execution                Ongoing     Jim McDonald


        carrier fQ Training                                                                Custo1ner Experience                 6/14/11     Glenn Green




        Broadband fVR Hx                                                                   Custom-er Experience                 3/21/11     Tom Senters, Tana
                                                                                                                                            Perkins

        New Monthly    Survey
        Activation/Deacthrated sub
                                                                                           Customer Experience
                                                                                                                    0           Ongoing     Glenn Gre·en




        cricket                                                                                                                                             20




POR initiatives transitioning to product organization




                                                                                                                                                                          20

                                                                                                      20
                                                                                                                                                                 CRICKET00509277
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 22 of 109




        CompleteInitiatives
        Initiative                           Description                                         Pillar               Status     Launch Target   Owner
        Integrated campaign,                                                              Mes5agingand        Media                   1/1/11     Laura Stitt
        Merchandising

        Integrated Campaign, Web             Alw...t,,,..,.,,sa;"t      w,p<>'-•t~cil<>   Messaging and Me-dra        Complete       11/1/10     Laura Stitt
                                             'm::.,bd;    ~nd.·,~ic,r


        ln-Bu~ding Coverage Qualification
        Tool Phase 1 Tri.al
                                             ::'~,~:;::y
                                                   :r;:t"'e.,
                                             '<>Lllv>•·•~·;etooifo,·,,.,.
                                                                                          Training and Execution      Complete                   Brittan Grubb

                                             bciid'io;,c,;~,~-

        Field Org Po,s:ittoning and                                                       Train1ngandExecuti.on       Complete       12/6/10     Laura Stitt
        Messaging Communk.:ations

        Customer Focus Groups                c~,~'-''""·'foc.n:•ocips                      Custorner Exper'ience      Complete       12/15/10    Glenn Gre·en
                                             •en,,,.,0·5 CLl>tc,,i,,ec,,wcvr;


        Refresh/Rebuild Distribution Model   Oj>t;.,.;,.
                                                     "'.v: n,:,t;ro,.,      •<l<>'>            Distribution           Complete                   Glenn Green
        to Optimize Nets (Phas.e 1)

        Refresh/Rebuild Db:tribution                                                           Distribution           Complete        3/7/11     Glenn Green
        Model, Reevaluate Premi.ers with
        Service Locations (Phase 2)


        Revise Throttling                                                                        Network              Complete       12/17/11    Chris G1lhert, Glenn
                                                                                                                                                 Green, Eric Burger

        Stabilize Throttling                                                                     Network              Complete       12/17/11    Chr1sGi lbert,Gfenn
                                                                                                                                                 Green, Eric Burger

        Redefine Peer to Peer Traffic                                                            Net.vork             Complete       12/17/11    Tom Senters, Tana
        Management                                                                                                                               Perkins



        Mobile Data Strategy Roa,dmap                                                           Rate Plans            Complete       1/30/11     Tom Senters
        {CSMG)

        Walmart $30 Rate Plan                                                                   Rate Plans            Complete       1/20/11     Chris GIibert     21




Must continue to include EVDO capacity into distribution expansion decisions




                                                                                                                                                                                 21

                                                                                                      21
                                                                                                                                                                        CRICKET00509278
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 23 of 109




      Cancelled Initiatives
      Initiative                        Description              Pillar                   Status             Launch Target   Owner
      lnte·grated campa.ign,            National integrated      Mess.agingandMedia       cancelled,         3/8/11          Laur-aStitt
      Adverfr.ing/media                 marketing campaign to                             funding
                                        acquiredes1redder11os,                            transoferredto
                                        connected device                                  Move
                                        demonshations,
                                        mobi!edata pm.duct
                                        portfolio

      Ongoing interlock wfth field                               Training and Execution   Combined           Ongoing         Jim McDonald
      leadership to drive mobile data                                                     with
      training and execution                                                              instructor   led
                                                                                          training

      Yosemite Phase 1                  W1F1alertsandnew         Customer Experience      cancelled          4/30/11         Chris Gilbert
                                        user Interface

      Yosemite Phas.e 2                 ProactiveWiFi            Customer Experience      Cancelled          5/28/11         Chris Gilbert

                                        meter           Xore
                                              Gauge and WI-Fi
                                        offloaclingfor
                                        Smartphones




      cricket                                                                                                                                22




                                                                                                                                                           22

                                                                            22
                                                                                                                                                  CRICKET00509279
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 24 of 109




        Modembusiness
                    guidingprincipals
        Message to be delivered by field leadership for JG for 2011


        Modems:
        • Generated N $24.SM OIBDA in Q4'10
        • Account for 10% of the total company active base
        • Sustaining this revenue stream is vital to reaching OIBDA targets for 2011

        Modem business can continue to grow margins in '11 and beyond ...
        • Must target and activate quality customers
        • Must qualify the customer's needs & set expectations for mobile data
        • MUST be willing to turn away customers wanting wired service experience
            -   Frequent video streaming and peer to peer is better served by wired services
        •   Must drive growth into underpenetrated sectors
            -   Less than 10% of the network is capacity constrained
                 • Significant growth can be obtained with l1Jl additional network investment
        •   Must innovate value centric structures avoiding $/GB product positioning

                                                                                      cricket   23




Modem business kicks off significant OIBDA and can continue to benefit the business.
Must change front line behavior to maximize the yield from this product to fund LTE
build out.

Must remember less than 10% of the network is capacity constrained and significant
opportunity for continued growth remains




                                                                                                              23

                                                     23
                                                                                                     CRICKET00509280
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 25 of 109




      • Tyler Transitiondebrief




                                                   cricket   24




                                                                           24

                                  24
                                                                  CRICKET00509281
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 26 of 109




        RecoveryResults& TransitionConcerns
        Q1'10 GA mix mirroring Q1'11 suggesting point of sale qualification not occurring
           Without compensation changes, front line behavior will not change
           Failing to shift demo will result in same results as prior year


        Key things that need attention! Pay attention to these ...
        Important fixes haven't taken hold
           Compensation has not changed, and indirect comp is now emphasizing front door volume
           over churn mitigation
        • Qualification at point of sale does not appear to be occurring based on GA demo mix
           Channel development does not consider data network capacity in location targeting
           Yield will improve with session based and throttling. Poor transition from Unlimited to
           session based could negatively impact churn.

        No GM, no holistic ownership
           By default, BB had to shepherd all aspects of business crossing all business silos
           Business needs to absorb holistic ownership for USB modem/Mifi business to succeed
           General business doesn't recognize importance of cross functional relationship with
           network organization at all levels


                                                                                    cricket          25




'11 is shaping up to mirror '10
Key initiatives have not yet been absorbed by the business
Business must take ownership of USB modem business, current product team is not
resourced to holistically manage the prodcut




                                                                                                                   25

                                                    25
                                                                                                          CRICKET00509282
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 27 of 109




                    LTEOverview




                                                   cricket




                                                                          26

                                 26
                                                                 CRICKET00509283
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 28 of 109




      2011 Goals
      1.   Launch the trial LTEsolution in Tucson market by Q4 2011
      2.   Deliver the completed development of the Phase 1 LTE solution by EOY
           2011
      3.   Successful transition and support of Broadband Phase II by Q2 2011.
      4.   LTE Strategy: Develop and lead 4G network monetization strategy which
           includes, product offerings, device, product mix, video content tactics, rate
           plans structure.
      5.   People
           a)   Employee development: Participate in strategic and technical training to lead the evolution of the
                Mobile Data business and preparing for the shift to LTE.

           -    Direct reports take responsibility for elevating the understanding of 4G among the broader
                business

           a)   Employee development: Each Director to participate in at least 2 industry-related training classes
                or seminars in order to reinforce their positions as 4G/LTE subject-matter experts ...within
                budgetary constraints.
           b)   Employee Development: Exposure in Strat-Fi and Ops Com to develop business acumen and
                refine presentation skills




                                                                                                cricket              27




                                                                                                                                   27

                                                          27
                                                                                                                          CRICKET00509284
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 29 of 109




      1. Launch the trial LTE solution in Tucson market by Q4
      2011

      Scope                                                                  Schedule

      .   At least one device (e.g., modem or                                Network launch
                                                                             Device(modem)
                                                                                                    6/30/2011
                                                                                                    8/9/2011
                                                                                                                        Colin Holland
                                                                                                                        Matt Stoiber
          smartphone)
      .   A minimum of two product offers (e.g.,                             Device (smartphone)
                                                                             IT/Billing/POS
                                                                                                    TBD
                                                                                                    8/9/2011
                                                                                                                        Matt Stoiber
                                                                                                                        Dave Truzinski
          price, usage, speed)
      .   All required business support to
                                                                             Supply Chain
                                                                             Training Development
                                                                                                    8/9/2011
                                                                                                    8/9/2011
                                                                                                                        Tom Stack
                                                                                                                        Erik Gerson
          commercially offer the LTEproducts in                              Training Delivery      9/6/2011            Chuck Conrad
          one market
      .   Acquire LTEkey insight required to scale
                                                                             Marketing/Media Plan
                                                                                 Vasquez
                                                                                                    5/24/2011           Jaime

          to multiple markets                                                Merchandisin~          9/12/2011
                      Network efficiency & cast benefits
                                                                                 Vasquez/ onrad
                      Customer experience                                    Customer Care           9/12/2011          Erik Gerson
                      Usage behaviors                                        Rate plan/promo         8/9/2011           Tyler Wallis
                                                                             Channel management      9/12/2011          Chuck Conrad
      .               4G GA velocity vs. 3G value proposition
          Deliver the completed development of                               Revenue/accounting      8/9/2011           Anne Liu
          the Phase 1 LTEsolution by EOY2011
                                                                             Commercial Launch      9/13/2011

      Budget
      •Meet or exceed capital budget limit of $40 million
      •Acquire statistically significant number of LTE subscribers to shape plans for Phase 1LTE solution i_app,o.;'.:[15~ .a..

                                                           conf1dentfat/propr1et<>r)'
                                                                                                                \,,,I   l\,,,11'•, ....   I.




                                                                                                                                                        28

                                                                    28
                                                                                                                                               CRICKET00509285
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 30 of 109




                               2011 Predictions:
                               4G Fuels the Decade of Disruption
                                                                         E.xhlbit I: 4G Will Be   11, SIGW Bumi:r,   Just Like JG

           ■    4G Will Be a Drop in the Ocean
                    Penetration will be 0.33% in the U.S. by the end
                    of 2011
                    Aggressive 4G player will be frustrated if they                                                             -+•l(;.(4<-!
                                                                                                                                    ,,.,,~~.(Jl><OOUtl

                    expect customers to flock to the new
                    technology.

       ■       The 4G Killer Device Will Be a Hotspot/WiFi
                   Personal hotspots allow consumers to choose which connected devices need to be
                   on a mobHe plan. Consequently, personal hotspots will dampen 4G uptake.


       ■       Competition in the US Will Create a 4G Marketing Mess

       ■       A Denial-of-Service Attack Will Take a 4G Network Down
                   To meet deadlines, many w1'lltake shortcuts on security, hoping to retrofit later on.


       ■       Chinese Vendors Will Beat 3G Incumbents in Their Own Backyards

                                                                                                                     cricket                             29




Industry Overview.

Beyond 2011, the 4G market will ramp up steadily. The U.S. will lead the world in
service adoption, and over one-fifth of all U.S. mobile lines will be LTEby 2014. This
will far exceed the global average of just 2.1 percent.

Personal hotspots allow consumers to choose which
connected devices need to be on a mobile plan. The result will be more
devices connected to the same subscription and a loosening of operators'
customer control.

Marketing Mess "I'm afraid that carriers desperate for one-upmanship will make
4G a meaningless technical term." "All it's going to mean is that it's faster than
the last network you were on." Computer World

 Denial of Service - 4G networks are a challenge for
mobile network operators because they are far more open and flat
than traditional operator network architectures. Securing them
effectively requires a different mindset and tools.

Chinese Vendor




                                                                                                                                                                       29

                                                           29
                                                                                                                                                              CRICKET00509286
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 31 of 109




                         2011 Predictions
                                        - Continued
          ■   Mobile Video Will Not Drive Consumers to 4G
                   Mobile apps and Web browsing will continue to drive most use


          ■   The Web Will Not Save Operators in the Mobile Apps Market
                   In 2011, Apple and Google will lead in Web authoring and discovery through the
                   browser.


          ■   MVNO Hype Will Build, But Most of it Will Lead to Nothing

                                                                      "Operators that try to
          ■   Pricing Will End in Tiers                               stick with today'sflat-
               •   Flat-rate pricing will be gone forever.            rate structures will
                                                                      suffer. Theirnetworks
          ■   Carrier VoIP Will Still Be AWOL, Despite 4G             will be swamped by the
                                                                      heaviest and most
                                                                      unprofitable 4G users."
          ■   Google Will Take the Wheel in Mobile Data

                                                                                   cricket          30




Operator-provided VoIPservices over 4G are not likely to
launch in the market in a large way until 2013.

Google will move to a dominant position in the mobile
data value chain as next-generation deployments roll out. More
bandwidth means more data traffic, and Google is the most successful
company at monetizing that traffic.




                                                                                                                  30

                                                      30
                                                                                                         CRICKET00509287
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 32 of 109




         Projected Data Growth

               The Future is Data                             Figure 1.        Forecasts     Exabytes per     of r,,,fobileData Traffic   201 S


               LTEDoes Not Solve                              Terabytes P<l'' Month
               capacity issues.                               6,000,000


               Strategically managing
               that growth is key.

                                                              3,000,000
          (TeliaSonera surveyed first 100 days of us.agefor
           subs migrating to 4G from 3G




                                                                               -
            23% were downloading larger files
                                                                               0.6EB
                                                                  0.24 EB
            19% were streaming video
                                                              0   -
                                                                      2010     2011        2012     2013    2014       2015




                                                                                                                     cricket                 31




the most significant Trend is the continued growth of data.

this is why figuring out the data strategy is essential
4G does not solve the problem




                                                                                                                                                           31

                                                                          31
                                                                                                                                                  CRICKET00509288
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 33 of 109




        4G users will consume 3X-4X more data than 3G subscribers today


                      BB data consumption will rise from
                      4.6 GB to up to 14 GB by 2014
                        t.11,Market   Level User ConsumpWon
             14,000
                        OAdditK>nal CrM:'k:et
                                           User Comumplton
        I
        ~    11,000
        g                                                                                              Smartphone data consumption will
        !    10,000                                                                                    rise from -sso MB to up to nearly 3
        i!    8,000
                                                                                                       GB by 2014

        a
        a     6,000
                                                                                               3,SiOO
                                                                                                            Market level U;;r,r Cons1rnption
                                                                                                          1111

        i                                                                                                 O Additional Cricket UstH (o1151.1nvtion

        •                                                                                      3,000

        i     4,000

        tE                                                                                     zsoo
              2,000                                                                                                                                    2208
        I                                                                                                                                             i-~-~"'I

                                                                                               HOO                                                    :          :
                         2010               2.01.1        2012   2013             2.0li




                                                                                                                                               li
                                                                                                LSOO


                                                                                                LOOO




                                                                        conf1dentfat/pruµ1eta1-i'
                                                                                                    500


                                                                                                          m2010                                2012                  2014




In fact, the problem will just be exaggerated with 4G. More data faster.




                                                                                                                                                                                     32

                                                                                 32
                                                                                                                                                                            CRICKET00509289
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 34 of 109




         LTEmarketlifecycle:
         Different launch objectives for different markets                                                                    Draft
         •   EVDO penetration and competitive presence are two key factors for
             prioritizing market launch objectives

                     Quadl                                                                                                                              Quad2


                                                                                                         .
                                                                                                    rh1ladtlphra




                                                                                      f'hc,er,1~
                                  ~ar,1ar c1ry                                                                 ChaM,:itte
                                       ♦                                                           ♦♦             •


                                                                                                                                                                       Chrc-,io
                                                                                                                                                                           ewffilo

                                                                                                                                                              Quad3
                                Salt Li~e·Clty             GreenrOOro       Aurt1<1                                         Roe.Miner
                                      ♦                •       ♦                  ♦                                            ♦
                                                 ria,_h~\11€

                                                                                                                                                                     5anAntonro
                                                                                      Wlchltil                                                                          Louuwa~
                                                                                          ♦        ""'I Paso                            •                     •
                                                                                                                                                    corpu:Chrllll

                                                                                                                                                          L!!'~lr,gtt,r,             Mc
                                                                   Ch:.ittaMoga                                                             ,!;.lbuquerqul!                    Ba"ol\r'




                                                                                                                                                     cricket                              33




It is essential to plan out a data strategy in order to avoid




                                                                                                                                                                                                        33

                                                                          33
                                                                                                                                                                                               CRICKET00509290
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 35 of 109




         LTELifecycle:Launch
        Optimizing capacity of EVDOand LTE networks                        Draft
        LTE launch network is the primary objective to achieving return on
          investment, but emphasis on migrating

        High 3G penetrated markets need to leverage LTE launch to relieve 3G network:
            -   3G modem trade-in programs
            -   Drive 4G adoption though low OTO pricing
            -   End 3G device sales?


        High competitive market Quads 1&2:
        • Tailor positioning to in market competitive presence:
            -   Metro: prelaunch messaging on Cricket 3G is faster than Metro 4G
            -   Tier one's present: leverage existing awareness while driving value position




                                                                                       cricket   34




Different launch strategies for different markets/environments.

This approach will require support from marketing and discipline as a company.




                                                                                                               34

                                                      34
                                                                                                      CRICKET00509291
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 36 of 109




        Competition - the Cricket 4G Landscape




          Cricket Competitors in Market

                  = 1 to2

              0=3

                                                   cricket   35




future LTE Landscape




                                                                           35

                                          35
                                                                  CRICKET00509292
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 37 of 109




        LTEMarket Prioritization:
        Identify markets most likely to rapidly penetrate LTE build.

         Weighting model used to compare
         multiple market attribute scenarios.
                                                               Markets with Unique
                                                                 Considerations
         Five sets of attributes:
             E&O                                               • Chicago,spectrum
              -   2011 projected EVDOspend
         •   Competitive environment:                          • El Paso,spectrum
              - Metro, LightSquared, Clearwire, and Verizon
         •   Market profile                                    • WashingtonD.C.,
              - EVDO penetration & growth rate, EVDO             zoning time to build
                 Deact%, Covered Pops, and total active base
                 cohort mix.                                   • San Diego,
         •   Brand & Product awareness:                          zoning time to build
              - Brand unaided awareness, Voice &
                 Broadband awareness/consideration, and        • South Texas,
                 interest in wireless broadband.
                                                                 Pocketintegration
             Qualitative:
              -   Execution and PR value



                                                                                cricket   36




Evaluated all of our markets and ranked and weighted them with 5 attributes.




                                                                                                        36

                                                       36
                                                                                               CRICKET00509293
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 38 of 109




        Multiple scenarioshave been tested and compar-e<;J
        3 examples on the right rank markets on a single attribute, the left most view blends multiple areas equally
                     Mktlna   F·a'<lor1'.bUll:v:      Hl,r:,t> EVOO
                    .,_.,     .. nc<1, Cov         Poo,    O ..   ,,,.,
                    sn,n<I/PI"~:::~::.•:"',
                                1...ac:·1<                         <>1'




        Lf)
        N
         0.
        ~
                                                                          20 different scenarios adjusting
                                                                          weights ranging from single
                                                                          attributes to blended views of
                                                                          multiple attributes, adjusting with
                                                                          new competition views each
        Lf)                                                               time.
        N
         E
         0
        15
        co                    Marketing view:
                                     High EVDO
                              penetration large
                              market size, high
                               brand/product
                              awareness, & low
                                competition




Dug deep in the data. Many many different scenarios.

Ultimately, we have decided to attack the competition rather than avoid it. And to
leverage some key competitive advantages we have with spectrum.




                                                                                                                                37

                                                                                      37
                                                                                                                       CRICKET00509294
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 39 of 109




         LAS4G CricketfootprintusingPORtriggers
                                                    Network Estimates
                                                    115 sites/ 63%
                                                    1,411,100 covered pops
                                                     71%
                                                    9,373 broadband subs 84%
                                                    11,877 Smartphone subs 88%
                                                    $14 MiUion@$10cov. pop
                                                    (infrastructure only)
                                                    Does not include spectrum
                                                    reclamation costs.


                                                 YE 2010 BB Metrics          LAS

                                                 Penetration                 .56%

                                                 BB Churn                   7.40%

                                                 Gross Sales per   lOK       .08
        □
        D                                        AvgFBNP                    31.8%




                                                                   cricket          38




LV is a pretty straight forward approach.




                                                                                                  38

                                            38
                                                                                         CRICKET00509295
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 40 of 109




         PHL4G CricketfootprintusingPORtriggers
                                                              Network Estimates
                                                                  350 sites
                                                                  55%
                                                                  3,815,492 covered pops
                                                                  60%
                                                                  16,266 broadband subs
                                                                  70%
                                                                  13,968 Smartphone subs
                                                                  82%
                                                                  Atlantic City does        due to
                                                                  capacity/usage
                                                                  Does not include spectrum
                                                                  reclamation costs.


                                                            YE 20108B              Philly
                                                            Metrics

                                                            Penetration                .37%


                                                             BB Churn                  7.32%


                                                            Gross Sales                 .06
                                                            perl0K


                                                            AvgFBNP                    30.1%




Philly gets a lot more complicated.

Our 3G vs. Metro 4G. Need to get in front of that marketing message ahead of launch.
We can't beat them on footprint with our budget. But we can compete on Customer
Experience with our spectrum advantage.

It is going to take a well developed plan to execute well here.




                                                                                                              39

                                           39
                                                                                                     CRICKET00509296
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 41 of 109




      LTEDecisionsand Milestones
                                                                      ~,~
                                                                      HUAWEI




                               September                                                        January           February
       LTETeam              DefineLTE      Tucson          LTE Modem       Focus Groups    UICC RFPAwarded      Tucson Business   Broadband
       Established          Strategy       Business Case   RFP awarded     4G/LTE          to Gema Ito          Requ(r·ements     Transition complete
       2 Dedicate·d                        Presentation-   to Huawei       included with                        Com11lete         LTE team expands
       Employees                           EPMO            E397            Data Research   LTE Tucson Product
                                                                                           description                            UICCTraining
       Business Model and                  Device RFPs-    UICC RFP                        V. 1.0
       5 Year Plan                         issued          Issued
       EvaluationMeeting-                                                                  Tucson Project
       Usten                                                                               !Kickoff



                                                                                           gemalto~




                                                                                                                                  cricket               40




                                                                                                                                                                      40

                                                                           40
                                                                                                                                                             CRICKET00509297
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 42 of 109




         LTE Latest CapEx View        3/14~/1_1
                                              ___                      _
                                                           Al/$'sin
                                                           millions

                                         2011 Corp
                                         Platform Cost -
                                         $18.2
      TUS Launch
      Cost: $22.8


                                                               Total 2011 LTE
                                                               Capex Budget:
                                                                      $50.0

                                         2011 Market
                                         Project Cost -
                                         $31.8




                                                               cricket




                                                                                         41

                                 41
                                                                                CRICKET00509298
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 43 of 109




         Cross Functional Impact of LTE
         A product and a platform




                                                                    cricket     42




So if we can, I'd like to talk about the resources and structure that are needed.

A platform and a Product




                                                                                              42

                                           42
                                                                                     CRICKET00509299
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 44 of 109




      LTE Functional Responsibility

       LTE Team Owner    Functional Responsibility        Target Date   Co-Owner


       Lisa Murray       Network launch                   6/30/2011     Colin Holland
       Tom Senters       Device(modem)                    8/9/2011      Matt Stoiber
       Tom Senters       Device (smartphone)                   TBD      Matt Stoiber
       Tom Senters       Supply Chain                     8/9/2011      Tom Stack
       Glenn Green       Training Development             8/9/2011      Erik Gerson
       Glenn Green        Training Delivery               9/6/2011      Chuck Conrad
       Glenn Green      Customer Care                     9/12/2011     Erik Gerson
       Glenn Green      Channel management                9/12/2011     Chuck Conrad
       Lisa Murray      Marketing/Media Plan              5/24/2011     Jaime Vasquez
       Lisa Murray      Merchandising                     9/12/2011     Vasquez/Conrad
       Lisa Murray      Rate plan/promo                   8/9/2011      Tyler Wallis
       Lisa Murray      IT/Billing/POS                    8/9/2011      Dave Truzinski
       Lisa Murray      Revenue/accounting                8/9/2011      Anne Liu
       Lisa Murray      UICC                               8/9/2011     Multiple


                                                                             cricket   43




                                                                                                     43

                                                     43
                                                                                            CRICKET00509300
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 45 of 109




         LTE Project Structure

                                        Executive Steering
                                           Committee
                                                                                   Draft
                    PMO                  Executive Sponsor
                                          (Director and above}
             (Margie Gowler)




            Development
              Lisa Murray
                                    Operations
                                    Glenn Green
                                                                   Go-to-Market
                                                                     Tom Senters
                                                                                           ,------,
                                                                                                  Finance       I
                                                                                           I    (Oren Meiri)

        Technical      Business
                                                                                           L------              1
                                                                  Project                      Financial
         Product       Analyst
                                                                 Manager                        Analyst
         Manager         Paul
                                                                 Testing
          Heather         Bradley
          Konrad




                                                                                           cricket             44




                                                                                                                             44

                                                    44
                                                                                                                    CRICKET00509301
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 46 of 109




                    TechnologyOverview




                                                   cricket




                                                                          45

                                 45
                                                                 CRICKET00509302
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 47 of 109




      Technology
               Comparisons

                                         3G*                                      4G*
                              EV-DO            lii~ii■I           llt=iiil   +   wfmax       ~
               C:
                      Max        3.1              14                  42           46        100
               $
       'v,     0
        Cl.   0
       .0             Avg.     0.6-1.4            1-4                1.5-7         3-6       5-12
       ~
       "O
        <l)
        <l)           Max        1.8              5.8                 11            7        50
        Cl.
       V)      Cl.
              :::>
                      Avg.     0.5-0.8           0.5-2                1-4        0.5-1.5     2-5


        Latency (Millisecs)   <50-100          <50-100
                                                              ~    <50-100        < 50       < 10




                                                                                           cricket   46




     4G is significantly faster than 3G. But spectrum matters.




                                                                                                                   46

                                                         46
                                                                                                          CRICKET00509303
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 48 of 109




       CurrentCDMA/3GNetworkArchitecture
      Existing CDMA/3G networks are a complex multi-layered mix of legacy voice and new
        IP technologies. While this architecture exists within the Cricket network it's not
       unique to Cricket, it's industry wide and impact's both CDMA and GSM networks.


      Complexity impact's:
        • cost (HW and personnel)
        • capacity
        • throughput
        • feature time to market
        • ease of growth
        • quality
        • maintainability
        • monitoring




                                                                                     MarketF


                                                                           cricket             47




                                                                                                             47

                                              47
                                                                                                    CRICKET00509304
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 49 of 109




        CompleteEndto EndLTENetwork
            LTEis based on an all IP architecture reducing complexity

     LTE all IP Network is:
       • flatter less complicated
                                                                                                                    -----Gt=)
                                                                                                                        ,l''   ~,,      ......
       • less expensive                                                                                             /
       • highly efficient                                                                                      ,,,'
       • higher capaclty
       • highly flexible
                                                                                                  (EPC)
       • highly scalable
       • more feature rich {faster to market}
       • easier to maintain and manage
       • faster


     LTE Cellsites are:
       • up to 2x more spectrum efficient
       • up to 3x (@SMHz) higher throughput
       • less expensive
       • multi-mode (LTE/CDMA)
       • simpler more flexible
       • simpler to operate
       • feature rich
       • smaller physical foot print        Market A            Mar"k.etB                                 MarketD                    MadietE            MarkectF
                                                                                        MadietC
       • "Green" up to 50% less power
                                                       IP based lntemgent eel/site communicates with each other/or time c11Uwl sess~n            11.
                                                                                                                                                  __
                                                                                                                                                   ./
                                                                         .. processingreducinglayersafcomplexity                        CTlC:<et·             48
                                                                    conf1dentf?J/propr1et<>r)'




                                                                                                                                                                            48

                                                                             48
                                                                                                                                                                   CRICKET00509305
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 50 of 109




      FastFollowervs. a SlowLeader
       Examples
                                                         Complicating factors
       CSIM- the 3G provisioning solution for the 4G
       UICCenvironment has not been standardized by      AWS spectrum & EVDO
       3GPPyet.                                          3G to 4G
                                                         CDMA
       A smartphone has not been built by any OEM to
       support both 4G provisioning processes and AWS.
                                     The Role of OTA
       4G OTA platform pricing is
       high because there are few
       vendors. Only Gema Ito has
       deployed 4G OTA with a
       CDMA carrier to date.




                                                                                         49

                                           49
                                                                                CRICKET00509306
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 51 of 109




       Addingthe UICC is a BIG shift!
      The UICC (Universal Integrated Circuit Card) is the smart card used in devices in
      4G UMTS networks. The UICC ensures the integrity and security of all kinds of
      personal data, and it typically holds a few hundred kilobytes.




             In a GSM network, the UICC contains a SIM application and In a UMTS network it
             is the USIMapplication.



                     In a CDMAnetwork, the UICCcontains a CSIMapplication, in addition to 3GPP
                     USIMand SIM applications. A card with all 3 features is called a removable user
                     identity card, or R·UIM.Thus, the R·UIM card can be inserted into CDMA,GSM,
                     or UMTS handsets, and will work in all three cases.


                             CSIM is the 3G network provisioning application. This application allows us to
                             provision a device an our existing EV-DO network with parameters located on the
                             UICCcard. Today, those same parameters     are located on the device. It is
                             complicated to support both provisioning methods for LTEdevices.


                                    In 2G networks, the SIM card and SIM application were bound together, so that
                                    "SIM card" could mean the physical card, or any physical card with the SIM
                                    application. In 3G and 4G networks, it is a mistake to speak of a USIM, CSIM,or
                                    SIM card, as all three are applications running on a UICCcard.
                                                                                                                      50




GSM vs. CDMA




                                                                                                                                    50

                                                                       50
                                                                                                                           CRICKET00509307
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 52 of 109




        UICC Update
        UICC implementationis the largestsub-projectwithinthe LTE TrialProgram.A UJCC
        Core Teamhas been created to addressthisproject.


                                                                                   ,1,::- I
                                                                                         ...,..   ■




         tl.O   • Business process           Q)     • Define the UICC Profile     V)
                                                                                  L..
                                                                                          • Architecture/Design
         C:         development                  which is the configuration                decisions on how to
                                             <+= on                               Q)
         C:
         C:
         ro
                •

                •
                    Define device
                    requirements
                    Project schedule
                                             0
                                             L..
                                             Cl..
                                                    .
                                                    the UICCcard
                                                      ~200 configuration
                                                     parameters on the card
                                                                                  -+-'
                                                                                  C:
                                                                                            implement the UICC-
                                                                                            related customer/account
                                                                                            identifiers. Similar to MEID
         Cl..       development              u      • For example:
                                                                                  Q)        in 3G.
                •   Logistics planning       u        • Prioritize the LTE
                                                                                  '"O       • ICC ID
                                                                                            • IMEI
                    • e.g., Which new        :::>       network first and EVDO
                                                        network second                      • IMSI
                      values need
                      bar codes on the box            • Use the contact list on           • These identifiers will
                •   Point of sale changes               the device not on the               require change to almost
                    • e.g. 1 procedure to               UICC                                every provisioning-related
                     destroy cards for                                                      system in our architecture
                     reverse processes




                                                                                                       cricket             51




3 applications, Usim, csim, isim
More than 200 files

Here is an example of architecture and design decisions with significant impacts across
all aspects of the business.

CSIM
Lock/Unlock
Data Attributes - (ESN 11 digit value to MEIDs) huge transition. With this project we
are not only undertaking a project as big the ESN-MEID transition, but in addition we
have to support both and add the 4G identifier at the same time.




                                                                                                                                         51

                                                                51
                                                                                                                                CRICKET00509308
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 53 of 109




      Where your LTEUICCwill play a role...
        Verticals      ][   Value proposition
                        :===============~     ~----                           l[                           The UICCassets


         Roaming
                     o]        Helps Cricket grow and optimize
                                       roaming revenues
                                                                                   Information stored in the UICC is the standard to choose a
                                                                                   network when roaming

                      '::===========:'.                                       '.:--=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=---=--~-
                                                                                   UICC    the only universal and secured application platform
        M-Banking
                     oll            Banking the un-banked
                                                                                   working with most handsets,




                     dl
                                                                                  UICC=the only universal application platform working with most
                           Helps Cricket grow their service ARPU and
       M-Marketing              monetize their customer bases
                                                                                  handsets




           NFC
                       ,
                             Helps Cricket be at the cross roads of

                     ol_____________  various ecosystems
                                                                          _   l   The .Ul~C is the security element
                                                                                  appl,cat,ons
                                                                                                                            for any Service Providers




                     oJ[    Enable and manage devices & machine                    All the subscription/   authentication   parameters are stored on
          M2M                          communication                               the UICC


                            Store, S<ecure,sh.are and manage end users'
       Personal data                                                               The UICC Phonebook is tile           only standardized
                            personal data. Instant messaging «Long tail             working with most handsets.
       management (                        appro,aich ».


                                                                                   The UICC is the operator's security element in a converged
       Convergence         D-eploysCricket services in a PC/IP World               world




                                                                                                                                   cricket              52




                                                                                                                                                                                52

                                                                          52
                                                                                                                                                             CRICKET00509309
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 54 of 109




      DeviceChallenges
                 Partner   Bands        Technology
       Country

                                                     tS.:ti'ng.~~;wJ'l,:l.,$W
                                                     C~:~rn~
                                                                                '.jj)
                                                                                <f'o"9{    CJ
                                                                                                 --
                                                                                                 Plr11,,Rr,sw




         A




         A
          N
         A


         A


         M
          E
          X                                                                         cric et
                                                                                          1
                                                                                           ,•.
                                                                                                          53




                                                                                                                         53

                                   53
                                                                                                                CRICKET00509310
 Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 55 of 109




           Device Convergence = Lower Device Costs Late 2012



                         Typical device cost                                                           • A multi mode chipset is
                                                                                                         required to enable
                                                                                                         devices to transition from
                                                                                                         3G to LTEtechnology.

                                        \                                                              • Qualcomm's multi mode
                                            \                                                            Chip set is expected to be
                               Phaul      \  3G/4G                                                       released mid-2011.
                               Vega,    ~~~, Sma rtphones
                   3G          Philly            ........                                              • Initially new technology
                   Smartphones                              "'"'i---..                                   prices will be high, - chip
                                                                 \
                                                                                                         set will "Velcro" multiple
                                                                     \                       Mass        chips to bridge until
                                                                         \
                                                                             \               market      multi mode is ready.
                                                                                 \
                                                                                     \       pricing
                                                                                         \             • Ultimately, a unified
                                                                                                         device ecosystem should
          lHlO   2H10   lHll   2Hll             1H12 2H12                            1H13                drive device costs down.



                                                                                                                      cricket




LTEbrings the GSM and CDMA carriers together on one technology. Finally we should be
able to take advantage of volume pricing!




                                                                                                                                                54

                                                                     54
                                                                                                                                       CRICKET00509311
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 56 of 109




      Trial Market Rate Plans - Speed Play

                      High Usage Plans

          Plan Price                $TBD            $TBD            $TBD           $TBD
                                                                                                                     The Goal
                                                  LTE"Lite"               Full-Speed   LTE             • Test for   willingness to pay
          Network                   3G              3G/4G           3G/4G          3G/4G               more for     4G.
                                                                    x Mbps•
                                                                                                       • Test for   willingness to pay
          Max Speed                 1.4 Mbps        xMbps                          xMbps"'
                                                                                                       more for     more speed.
          Data Usage Limit          XGB             XGB             xGB            xGB

                                                                                                       To do this we are holding GB
                  Low Usage Plans                                                                      levels constant. We already
           Plan Price                $TBD             $TBD
                                                                                                       know they will pay more for
                                                                                                       more data.
           Network                   3G               3G/4G

           Max Speed                 1.4 Mbps         x Mbps
                                                                                        The dollaramounts and data usage GB
                                                                                        arejust place holdersat this point, to be
           Data Usage Limit          xGB              xGB
                                                                                        defined later.


         * Max data   speeds are for illustration only - actual maximums requires engineering input.




                                                                                                                         cricket




                                                                                                                                                  55

                                                                            55
                                                                                                                                         CRICKET00509312
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 57 of 109




      Trial Market Rate Plans - Speed Play

                      High Usage Plans

          Plan Price                $SO             $55             $40
                                                                                                                     The Goal
                                                  LTE"Lite"               Full-Speed   LTE             • Test for   willingness to pay
          Network                   3G              3G/4G           3G/4G          3G/4G               more for     4G.
                                                                    5.0 Mbps*      5.0Mbps•
                                                                                                       • Test for   willingness to pay
          Max Speed                 1.4 Mbps        2.0Mbps
                                                                                                       more for     more speed.
          Data Usage Limit          5GB             5GB             1GB            5GB

                                                                                                       To do this we are holding GB
                    Low Usage Plans                                                                    levels constant. We already
           Plan Price                $30              $35                                              know they will pay more for
                                                                                                       more data.
           Network                   3G               3G/4G

           Max Speed                 1.4 Mbps         2.0 Mbps
                                                                                        The dollaramounts and data usage GB
                                                                                        arejust place holdersat this point, to be
           Data Usage Limit          1GB              1GB
                                                                                        defined later.


         * Max data   speeds are for illustration only - actual maximums requires engineering input.




                                                                                                                         cricket




                                                                                                                                                  56

                                                                            56
                                                                                                                                         CRICKET00509313
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 58 of 109




      Recap- LTEBigIssues

        Device!

        Partnership with Marketing is essential.      The Businesses ability
                                                      to react and adjust is
                                                      essential.
            UICC will affect nearly every aspect of
              the business and is complicated.


                      We Don't Know What We Don't Know


                               The Industry Doesn't Know
                                  What It Doesn't Know




                                                                    cricket    57




                                                                                             57

                                           57
                                                                                    CRICKET00509314
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 59 of 109




                    Breakthrough Goals
                    Policy Management
                    Alternative Revenue Streams




                                                   cricket




                                                                          58

                                   58
                                                                 CRICKET00509315
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 60 of 109




        Industry wide data consumption is outpacing revenue growth
        Gap is expected to widen with time if operators don't take action now


                                                                  Source:Operretdosing the r·evenuegap 2.010




                         Voice Dominant




                                                          Data Dominant


                                                Time

                 Since 2008, carrier mobile revenues have increased 2x
                   globally, while traffic increased 25x - Cisco Feb '11
        cricket                                                                                                59




All data growth projections show exploding demand, outpacing monetization

Tiered pricing and policy management will mute demand, trick will be to
preserve/grow revenue




                                                                                                                             59

                                                     59
                                                                                                                    CRICKET00509316
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 61 of 109




                                                                                             (-<
        Increased speeds will intensify the consumption to revenue gap-/

        TeliaSonera surveyed first 100 days of usage for subs migrating to 4G from 3G

          23% were downloading larger files

           19% were streaming video

             [ TeliaSonera LTEcustomers average lSGB/mth ~Phonearena.com Nov'lO
                                                                                              l
        Findings supported with Cricket's implementation of video optimization


          Consistent increase in transmitted traffic after optimization implemented
                 Philadelphia -400MB/sec peak increased to 470MB/sec peak (17.5% jump)
                 KansasCity- S00MB/sec peak increased to 570MB/sec peak {14% jump)
                 Houston - 700MB/sec peak increased to 830MB/sec peak (18.5%jump)
                 San Antonio - lGB/sec peak increased to 1.2GB/sec peak {20% jump)



        cricket                                                                                    60




Mention rumor of metro LTEsmartphone consumption                             ~ over 2GB out of the gate

Due to limited spectrum holdings, issues with EVDO will rapidly replicate on LTE




                                                                                                                   60

                                                        60
                                                                                                          CRICKET00509317
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 62 of 109




        Shifting from defensive to offensive network strategy, creates
        opportunity to monetize high-value and high demand content

        Policy management 1.0:
        • Defensive strategy protecting network capacity
          limitations by limiting consumer access primarily
          though speed and usage levers
            - Soft caps: slowing access to all data traffic after
              plan caps have been exceeded
            - P2P bandwidth limiting: 1% of total bandwidth
              during busy hours


        Policy management 2.0:
        • Deliver personalized and targeted services based
          on subscriber's needs and wants
            - Move beyond speed and usage to tailor
              experience to specific customer needs
            - Sustaining competitive advantage more likely
              through delivery of real-time pricing, purchase,
              and consumption.


        cricket                                                                   61




Product differentiation will rapidly shift from simple on/off access control to
monetization of high demand activities




                                                                                                61

                                                 61
                                                                                       CRICKET00509318
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 63 of 109




        Policy 2.0 enables customization through a broad set of network levers
        Implementation can be transparent across 3G, 4G or converged/fixed mobile networks



                   Quantity
                                                • Usage (MB/GB), Time (hour, day week month), or Event (X
                                                  downloads or Y video clips)                                             I
              Peak/off peak                     • Time of day & day of week pricing
                                                                                                                          l
                   Content                      • Protocol, application, and Domain/URL tiering                           ]
                Congestion
                                                • Increased functionality in low congestion sectors, or
                                                  premiums for consumption in high use sectors                            ]
                    Device
                                                • Small screen vs. large screen, device specific pricing:
                                                  Muve phone s vs. Smartphone vs. Modem vs. tethering                     I
                     Speed                      • Premiums for Lip/downlink QoS
                                                                                                                          l
                    Latency                     • Low latency for gaming, high latency for e-mail                         ]
                   Location
                                                • Manage functionality while roaming off network
                                                • Leverage network intelligence to present location-based   promotions
                                                                                                                          I
        crid(et                                                                                                          62




Policy 2.0 spans all data networks, owned or leased - EVDO or LTE,Cricket or other
provider

Several policy levers can be pulled to differentiate Cricket service, moving away from
Speed, Coverage, and usage




                                                                                                                                       62

                                                            62
                                                                                                                              CRICKET00509319
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 64 of 109




        Competitive advantage will be gained by respondingfirst to emergini)
        behaviorswith simple, personalized,value-added service plans

                                         Detailed subscriber data
                                          traffic monitoring and
                                                  tracking




           Product management                                           Data mine emerging
         leverages insight for new                                     usage trends, activities,
              product design                                             and commonalities
                                               Customer
                                              experience




                                                                    Strategic planning on
                   Primary research
                                                                     ability to monetize
                validating opportunity
                                                                        shifting trends



        cricket                                                                                    63




Gaining differentiation advantage will be drawn out of understanding customer
behavior a the lowest level and identifying and acting on emerging trends identifying
ones with monetization opportunity




                                                                                                                 63

                                                    63
                                                                                                        CRICKET00509320
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 65 of 109




        Integrating existing Policy Management platform with charging controls allov'{S-)
        us to be nimble, react to competition, new devices, applications, and changing:
        customer behavior




            0
                Web browsing, e-
        l       mail, gaming            /
                                                Sustaining competitive advantage will be         ~·

                                            dependant on rapid identification and reaction to
                                                    changes in subscriber behavior
                                        '                                                       -

        cricket                                                                             64




Industry and customer behavior is evolving so rapidly any outlook beyond 9 mths is
largely guessing

Competitive advantage will be achieved by rapidly identifying and acting on shifting
behaviors




                                                                                                               64

                                                  64
                                                                                                      CRICKET00509321
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 66 of 109




        CurrentImplementationsof PolicyTieredService

                    □■
                    Ukraine
                               '.Ycf.,~us
                              Australia   Australia   Australia   Mexico   Mexico
                                                                                    II
                                                                                    .
                                                                                    '


                                                                                    UK
                                                                                        ,,
                                                                                              llsTc
                                                                                             Saudi Arabia

       Time of
       day           o/ o/                                                                     o/
       Volume
                                                       v                                       o/
       Applicatio
       n type
                                o/ o/                               o/ v'                      o/
       Device
                                                                                               o/
       Protocol
                                            o/                                                 o/
       Location/
       Network/                                                                                o/
       Wifi
       C:rTC:K


Policy management is gaining momentum out side N. America

One extreme offers on demand purchase with varying pricing based on time of day,
activity, and roaming status




                                                                                                                     65

                                                        65
                                                                                                            CRICKET00509322
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 67 of 109




          Data profitabilitywill be drivenby lifestyleproductdesign
          T a~or products to specific needs, accuratery' predict cost to serve, price to compel consumption whUe managing yield



                                                                Bundled In Plan                                                   Bolt On
                                                                            I
                                    I                                                                              I      I




                                                                                                                              ???           ???




              WiFi - offload

                                                                                                                                            0     C
                                                                                                            0..
                                                                                                            N
                                                                                                                                            Q,/   9
                                                                                                            0..                             -0    -
                                                                                                                                            >~

                  Unmetered usage                         cnargea per: usage, time, or event           I               Wil'Toffload only:

      I           I    Unlimited        I           11      I     In plan       II    Bolt on      I .                        Blocked

      Multiple other levers can be included to drive desired metrics: device, screen size, market, etc.
          cnc11<er                                                                                                                                    66




Example of only 4 policies being employed - On/off network, peak vs. off peak,
unlimited content, metered content, and blocked content




                                                                                                                                                                    66

                                                                                66
                                                                                                                                                           CRICKET00509323
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 68 of 109




        Incremental revenue opportunities available with policy
        management implementation
             Location based 3 rd party advertising:
            ex. Push promotional pricing for retail partners if within X yards of a participating location
                AT&T,2/28/11 "ShopAletts" sends location-based promotional SMS to particapting subs


            3 rd party sponsored usage:
            ex. Watch Toy Story 3 trailer complements of Pixar



             Rev share:
            ex. Wantto watch the big game while on the go? Watch real time for $5.99



            On demand:
            ex. In a hurry? Increaseyour speeds with the "Turbo"upgrade for the next X hours for $1.99



             Up sell:
           ~e-x._A_d_d_v_id_eo_s_t_re_a_m_in_g_to_v_o_u_rn_1_on_t_h1_v_se_r_vi_ce_f_o_ro_n_1v_S_4_.9_9
                                                                   _____________
                                                                                                                         l
                                                                                                                         .

             Parental controls:
            ex. Manage phone functionality by time of day, limit internet viewed to white listed sites. limit contacts
                to parents and 911 during school hours

       cricket                                                                                                               67




Policy management creates multiple opportunities to limit and then monetize and
stimulate incremental data consumption




                                                                                                                                           67

                                                              67
                                                                                                                                  CRICKET00509324
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 69 of 109




        PolicyManagementin N. America
        All N. American carriers have or are evaluating policy management enabling solutions

      Verizon launching tiered data plans mid summer '11, exp,ectation is some combination of speed and
          consumption will be implemented
           -   Verizon CFO Fran Shammo at Morgan Stanley Technology, Media, and Telecom Conference 3/1/11


                                    Carnient for OCSand perhaps PCRF.Cisco/Starent PCEFin the LTEregional
                                    deployment

                                    Working to identify


          Imetro+<·:::, I           Ericsson, recently inquired about Sandvine


         I··              I
               :1: · ·Mobile·       Policy enforcement is unknown, Netscout is in place for reporting


           l·ri::l.l&Cellularl Evaluating Openet vs. other OCS/PCRFvendors and Cisco/Starent

               ISprint      I       Evaluating a blend of multiple providers with divisions at the corporate and field
                                    levels. Sandvine appears to be a leading candidate by corporate learns

                                    Cisco/Starent. Originally used Sanclvine until BOD added Cisco representation


                                    Openet and Sandvine


        cricket                                                                                                          68




Every N. American provider has policy management partnerships

Verizon has already hinted they will introduce some policy based pricing by Jun/Jul'11




                                                                                                                                       68

                                                                         68
                                                                                                                              CRICKET00509325
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 70 of 109




      Keyrisksand dependencies
      •   Net neutrality
           -   Proactive in leading FCC to understanding due to our business model.


      •   Speed to implement and execute policy

      •   Ability to process real time purchases of usage and/or content

      •   Positioning
           -   Can this be positioned as value added pricing opposed to less for less




      cricket                                                                           69




                                                                                                      69

                                                69
                                                                                             CRICKET00509326
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 71 of 109




                    AlternativeRevenueStreams
                    Monetizing Data Consumption

                    Mar'11




                                                    Tom Senters
                                                    Glenn Green
      cricket




                                                                           70

                                     70
                                                                  CRICKET00509327
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 72 of 109




        Owning the network provides CSPswith three C)
        inherent advantagesover OTT providers
                  Presence, Location, and Trusted Intermediary:
                            Paresh Shah, Telcordia CTO "Deliver the Experience with Real-time Charging and Polic·y", VanillaPlus Dec'l0



           Presence and location data already                                        Trusted intermediary role:
              resides in network and billing                                Protectivefilter between customerand internet

                                                                      /
        AT&T's ShopAlerts: Real time geo-based                            Contact centralization and management:
          couponing delivery                                               • Aggregate, manage, share, update, and protect
        • Direct mail of the 2.1 century                                     contacts across all customer networks: Facebook,
                                                                             mys pace, linkedin, e-mail accounts, others ...

        Ad and 3 rd party supported consumption
          becomes relevant with location, time of                         Smartphone functionality will facilitate virtual
          day, and sub profile data                                         banking to unbanked demos
                                                                           • Cricket could become a brick and mortar partner
                                                                             to PayPal
        Event/geo based pricing opportunities
          Ex. Live streaming simulcast up sell at sports
                                                                          Device virus protection
          events and concerts
                                                                                                                                          /



       ~ricket

Left unmanaged - consumption will grow as capacity is created

High def video could replace standard def, followed by 3D high def- Same show could
increase in size multiple times over simply by viewing quality




                                                                                                                                                       71

                                                                  71
                                                                                                                                              CRICKET00509328
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 73 of 109




        Business models further leveraging data network
        Getting a fair share of the OTT revenue




        rl    Wholesale Applications Community (WAC)
                                                                                    1
                                                                                    J
              • Begin participation in WAC development
                  • Prepare to monetize the work of the broader industry is undertaking
                    • X-functional impacts: Device design, billing, payment processing, plan design
                    • Opportunity to bundle/discount/embed high value applications driving value
                      creation for the customer




        rl    Stimulate and monetize incremental usage off peak
                                                                                    1
                                                                                    J
              • Video scheduler application: download desired videos during off peak hours
                • Stimulate incremental consumption and revenue opportunities
                • Provides the option of balancing total usage, off peak pricing, and need for
                  immediate consumption




        cricket                                                                                       72




WAC is the providers only current opportunity                 to steal some of the existing app
revenue.

As a provider, must empower subs with choices to manage their usage and
consumption needs. Stimulate demand without generating the need to further invest
in capacity




                                                                                                                    72

                                                        72
                                                                                                           CRICKET00509329
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 74 of 109




       Where your LTEUICCwill play a role...
          Verticals
                            ][   Value proposition
                             :===============~     ~----                           l[                           The UICC assets



          Roaming
                        o]'::============:::'.'-----_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-
                                    Helps Cricket grow and optimize
                                            roaming revenues
                                                                                        Information stored in the UICC is the standard to choose a
                                                                                        network when roaming


                                                                                        UICC    the only universal and secured application platform
         M-Banking
                        oll              Banking the un-banked
                                                                                        working with most handsets,




                        dl
                                                                                       UICC=the only universal application platform working with most
                                Helps Cricket grow their service ARPU and
        M-Marketing                                                                    handsets
                                     monetize their customer bases



            NFC
                            ,
                                  Helps Cricket be at the cross roads of

                        ol_____________    various ecosystems
                                                                               _   l   The .Ul~C is the security element
                                                                                       appl,cat,ons
                                                                                                                                 for any Service Providers




                        oJ[      Enable and manage devices & machine                    All the subscription/   authentication   parameters are stored on
           M2M                              communication                               the UICC


                                 Store, S<ecure,sh.are and manage end users'            The UICC Phonebook is tile           only standardized
        Personal data
                                 personal data. Instant messaging «Long tail            working with most handsets.
        management      (                        appro,aich ».


                                                                                        The UICC is the operator's security element in a converged
        Convergence             D-eploysCricket services in a PC/IP World               world




       cricket                                                                                                                                               73




   UICC creates significant new opportunities the industry is only beginning to
   recognize




                                                                                                                                                                           73

                                                                               73
                                                                                                                                                                  CRICKET00509330
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 75 of 109




         Mobile transactions - where we play a
         role
                                                                             cards
                                                                     Pay



                                           j~..•
                                                                     Transfer money from accounts to accounts




                                               -··-.,

              Authentication

          +     Auth1cnticatl
                                                                                                                mwpayment
                ucur1clyto•w•b
                slte(wP.:I, mOTP)                                                                                Peer to peer




               NF·Cpayment

           +     Pay• muchant
                 with an~IFC                                                                      Air time transfer
                 phone

                                                                                        +    Top up
                                                                                        +    Transferai.rt1me
                                        Mobile money
                                          transfer
                                    +     Trensfer money ta a
                                          personi,broi,d




                                                                                                       cricket                  74




   Gemalto's Mobile Financial Services solution includes a secure applet stored in
   the SIM card and a transactional platform that securely manages financial
   operations carried out over the wireless network
   between the bank or mWallet (Store Value Account) and the SIM.
   Gema Ito's technology ensures end-to-end security, by ciphering SMS
   messages exchanged between the SIM and the bank or financial institution
   using the highest existing security standards. This guarantees message
   integrity, data confidentiality and non repudiation.
   Special keys are embedded permanently in the SIM at manufacturing
   so they cannot be duplicated. All sensitive data is kept exclusively
   by the financial institution. The MFS application guarantees that even if one
   component of the solution is compromised, the overall security is not affected.




                                                                                                                                              74

                                                                74
                                                                                                                                     CRICKET00509331
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 76 of 109




     GemaltoMobileWallet
        Transfer money                          Top up her sons
      to family & friends                           mobile
                                                Top up her mobile
        Purchase goods
          & content
                                                 Pay utility bills,
        Get & repay loans,                      rent, tuition etc.
          micro savings
                                                Check balance &
                                                get statements




                                                      cricket         75




                                                                                    75

                                 75
                                                                           CRICKET00509332
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 77 of 109




               NFC
           •    USIM hosts the NFC applications (mobile banking, transportation,
                ticketing, etc.) and NFC applications user interface thanks to the
                sews
           •    Close relationship with all the actors of the contact-less ecosystem
                to ensure the interoperability of the products (CLF & handset
                manufacturers)
           •    Many commercial pilots since 2006
                  - Credit Mutuel, NRJ Mobile, BouyguesTelecom, SFR, RATP,MasterCard
                    in France
                  - JCB, KPNin Amsterdam
                  - China Mobile, Chongqing Commercial bank
                  - FarEastone,Taishin bank: Visa in Taiwan and sews
                  - KTF,LGCardwith Master Card in Korea
           •    First commercial deployments in 2010
           NCl<.IA
                  r1eople
           Cormening
                            -~             a
                            •liiiliili6tl/.. \U'
                                                   LG                       SdGCCXJireless


      76
                                                                         cricket




                                                                                                      76

                                                        76
                                                                                             CRICKET00509333
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 78 of 109




            sews
        x A local, standard web server embedded in a
          UICC                                               Client
        •   Communicates with any HTTP client, such as a
            Web browser or any application managing HTTP
            connections
        x Can be used to develop powerful client/server
          mobile applications such as social phonebook,
          instant messaging and self-care.
            Close collaboration with handset and chipset
            manufacturers to enable the technology:
        x Commercial deployments               in 2010        Handset       Http Response

                                                           Browser client



                          NEC

        Gemalto -Orange Company confidential
                                                                      cricket               77




                                                                                                          77

                                                    77
                                                                                                 CRICKET00509334
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 79 of 109




                            on the sews
           Samoleaoolications

                    johndoe@live.com



                 4ft.,.Mary    Doe
                  &. Mel      Carter
                 i:-9 Amon
                 &, Rosemary
                  &,   Jack

                 ,i.
                 Q.
                 £).
               "9 Back to Contact list


                       msn1'1•



            And
      78
                                                   cricket




                                                                          78

                                         78
                                                                 CRICKET00509335
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 80 of 109




      MobileTV
           • A global MobileTV solution including
                 -    Mobile TV Ready SIM cards
                 -    Mobile TV remote upgrade & maintenance service of
                       • Conditional Access Software on any interoperable card already on the field
                       • Gemalto Mobile TV SIM cards operating system already deployed
                      Post-activation service to enable MoTV- Ready cards




           Video content                                 Vide,o    lilGCOS!i   1·ights
            (Broadcast)                                           (Unica$t)




                                     A<:.:cesa control



      79
                                                                                         cricket




                                                                                                               79

                                                           79
                                                                                                      CRICKET00509336
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 81 of 109




       MoTVUICCadvantages
            Service protection
             -   Mobile TV needs exceptionally high levels of protection - if one mobile TV
                 receiver (whether a card or a handset) is hacked, the whole service is vulnerable.
                 Mobile TV SIM cards incorporate an a6solutely unique set of advanced security
                 enhancements that make 1tthe most secure platform on the market


            Technical and business support
             -   Mobile TV SIM cards can be widely deployed and then activated individually when
                 the subscriber requests the service


            Post-issuance flexibility
             -   All Mobile TV SIM cards are designed for remote management once out in the
                 field. This feature allows operators to upgrade the SIM and embedded
                 applications to improve functionality (and support new business models)


            Partnerships
             -   All the major Conditional Access providers (including NagraVisio~1 Irdeto, NDS
                 and Viaccess) have already ported their application onto our platrorm




      80
                                                                                           cricket




                                                                                                               80

                                                     80
                                                                                                      CRICKET00509337
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 82 of 109




                    Appendix




                                                    Tom Senters
                                                    Glenn Green
                                                   cricket




                                                                           81

                                 81
                                                                  CRICKET00509338
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 83 of 109




      Grossadds have a seasonaltrend                                                                            GG revised



             Notes:
             '09 V Tax season weak due to new Boost all in offer
             '11 V tax season down due to AIM and elimination of DUDs
                                                                                     --       '09 BB --       '10 BB
                                                   Gross Add Seasonality             ·---•
                                                                                     ......
                                                                                              '11 BB •" · • • '09 V
                                                                                              'lOV   .... ,. 'llV
           450000

           400000
                                                                                         AIM lowered GAs N20+%
           350000

           300000

           250000       ·

           200000

           150000

           100000

            50000
                             ,,.,.,.,,,,,,.-•

                    o
                            Jan     Feb         Mal'   Apr   May   Jun   Jul   Aug   Sept     Oct     Nov     Dec




                                                                                                             cricket         82




                                                                                                                                           82

                                                                    82
                                                                                                                                  CRICKET00509339
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 84 of 109




      BBPricinghas muted 2H'10 and '11 G            •GG revised




           180000
                            BBGross Adds
           160000

           140000

           120000

           100000

            80000

            60000

            40000

            20000

                0
                    "' "'
                       0
                    9 1,
                    j j:


                                                   cricket        83




                                                                                83

                                 83
                                                                       CRICKET00509340
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 85 of 109




      BB'srapid'09-'10 growthdeflateddeact% 2-3%                                                                              •GG revised



                                                                                                    --        BB Deact rate
       16.0%                                         BBDeact%                                       • • • • • BB Lag Adj De act Rate

       14.0%

       12.0%

       10.0%

        8.0%

        6.0%

        4.0%                                                                 BB Deact% has not recovered from the
                                                                              '10 tax season demo activation mix
        2.0%

        0.0%
                     "'   "'       "',:: "'     "'                .... ....
                                                                       0    0            0
                                                                                              .... ....
                                                                                                   0    0
                                                                                                           .... 0.... 0.... .... 0   ....
                                                                                                                                     .... ....
                                                                                                                                          ....
                                         9 "'
               0-,             0-,                                0                           0            0                0
                     0               0          0
                          9                                                 '7           '7
                                                                                               > ~,:: :i'7 00
               0               0            0
               ,:: JO     0.   >         :i  00 6.                ,:: JO           i;;   0.                      6.   ~
                                                                                                                             >   '2  ,:: JO
               ~     ,f   <(    "'
                               :;: ~       <(=  a;
                                                                  ~     ,f     :;:       <(   "'
                                                                                              :;:           =
                                                                                                           <(
                                                                                                                 a;
                                                                                                                      0     2
                                                                                                                             0  <J;
                                                                                                                                 c:, ~    ,f
                                                "'                                                              "'

                                                      conf1dentfat/propr1et<>r)'
                                                                                                                            cric                 84




                                                                                                                                                               84

                                                               84
                                                                                                                                                      CRICKET00509341
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 86 of 109




      BBvs. VoiceDeactcounts                                                     •GG revised




         500000                  Deact Volumes                  -BB   Deact '"''"'"'w"""VDeact

         450000

         400000

         350000

         300000

         250000

         200000                 Al M's impact on voice Deacts
         150000              No benefit to BB due to limited DUDs

         100000

          50000
                                           ~--------·---·--,
                          ----·----·---···...-------
              0
                  .
                      -------·
                                                                                                 85




                                                                                                               85

                                           85
                                                                                                      CRICKET00509342
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 87 of 109




      FYI Deacttrendsof maturevoicebusiness•GG revised


                                                                                     ~"='09V
           12.0%                     Voice Deact% Seasonality
                                                                                     -'lOV
                                                                                     -•11v
           10.0%


           8.0%


           6.0%


           4.0%
                   Much of quarterly volatility
                    is due to timing ofWBK              Impact of AIM and elimination
           2.0%
                                                         of DUDs N2% drop in Deact%



                   Jan   Feb   Mar   Apr   May    Jun      Jul   Aug   Sept   Oct   Nov      Dec



                                                                                          cricket   86




                                                                                                                  86

                                                  86
                                                                                                         CRICKET00509343
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 88 of 109




        Broadband repositioning will be completed by Q211r•GG revised
        Implemented Broadband recovery plan in 4Q aligned to 6 fundamental disci~l

        Project plan includes 50 individual initiatives and actions




                               A
                              H~                                 Network




                              (:) ·~.._/ ··=)
                                                Training &
                                                Execution



                                                                                     cricket   87




Developed an recovery plan aligned to 6 key areas of the business that we began in
late 40 and is on pace to be fully completed by the end of 2Q. Project managing over
400 individual tasks.




                                                                                                             87

                                                   87
                                                                                                    CRICKET00509344
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 89 of 109




            2010 MobileData ProjectPlan                                                   •GG revised



                                                                                                12/27




                                                                                          cricket       88




High level summary - we're on-track with all Video Opt. pushed to 2/28. High confidence




                                                                                                                      88

                                                              88
                                                                                                             CRICKET00509345
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 90 of 109




                  2011 MobileData ProjectPlan                                                               •GG revised



                         JANUARY           FEBRUARY                 MARCH                2011   3Qll              4011




                                                                                                UNLIMITED
                                                                                                redefined




                  w
                  u                                ' on mgr ProactiveWffi   offloading

                                                                  IVR Fix




                                          Tethering/ Hotspot on Smartphones
                       Proactive Upselling (PIA and BBMM)
                                                                Session Ba~ed / OCS




All tolled, the are 50 individual projects/initiatives in our recovery plan. Way too much to fit onto a page and far too much detail
for this group. Summary view to highlighted either major levers or at risk and need attention from cross-functional leadership.

To that end ...




                                                                                                                                           89

                                                                               89
                                                                                                                                  CRICKET00509346
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 91 of 109




      Frequencyof use
      87% of customers use the product daily

                                                                     lil'Jul-10
                                  Frequency of Use                   111:Aug-10
          80%           76%
                                                                     Ill Sep-10
          70%                                                           Oct-10
                                                                     1111

          60%                                                        Iii Nov-10

          50%                                                        Iii Dec-10

          40%                                                        WJan-11

          30%

          20%

          10%
                                                          2%                      1%
           0%                                       . ~




                                                     I Jan'll   Deact survevJt·
                                                                                       90
                                                                   Cl ICI'.




                                                                                                      90

                                               90
                                                                                            CRICKET0050934 7
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 92 of 109




      Majorityof useoccursin home
                                                            lilJul-10
                       Useoutside of home                   IIIIAug-10

        60%                                                 tr.ISep-10
                                                            II Oct-10
        50%                                                 iii Nov-10
                                                            iii Dec-10
        40%
                                                            WJan-11
        30%


        20%                           17%

                                                                   9%
        10%

         0%




                                            I Jan'll   Deact survevJt·
                                                                         91
                                                          Cl ICI'.




                                                                                       91

                                 91
                                                                              CRICKET00509348
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 93 of 109




      Video streaming frequency continues to increas~/
                                                               Ill Jul-10
                     Video streaming frequency                 Ill Aug-10
         60%                                                   W Sep-10
                                                               Ill Oct-10
         50%                                                   Iii Nov-10
                                                               Iii Dec-10
         40%
                                                               W Jan-11

         30%                27%


         20%
                                                 12%
         10%


          0%                                     I
                                             I Jan'll   Deact survevJt·
                                                                            92
                                                           Cl ICI'.




                                                                                          92

                                  92
                                                                                 CRICKET00509349
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 94 of 109




      Jan'11 DeactivationSurvey
      Over 90% subs replacing service are going to wired broadband

                                                                                    IIJul-10
                               Replaced Cricket Service?                            II Aug-10
                                                                                    i,I   Sep-10
          60%
                         53%                                                        Ill Oct-10

          50%                                                                       iii Nov-10
                                                                                    !if Dec-10
          40%                                                                       W Jan-11


          30%


          20%


          10%
                                                      3%

           0%                               •-lllllliii w



                                                              I Jan'll   Deact survey
                                                                           C:::I ICl,",,,_C
                                                                                             It•   93




                                                                                                                 93

                                            93
                                                                                                        CRICKET00509350
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 95 of 109




      Comparison
                                                                               T-Mobile                T-Mobile
                                         AT&T                  Sprint
                                                                               Contract               No Contract
                                           Yes                    Yes              Yes
      Contract                                                                                           None
                                         2 Years                2 Years          2 Years
      Monthly Service
      based upon the unlimited          $114.99                 $99.99           $99.99                 $79.99
      talk/text/web plans

      Wi-Fi Tethering Capabilities   $20.00/Month         $29.99/Month                No Additional Cost

      Top Speeds                       14-16Mbps            6-10Mbps                       21Mbps

      Average Speeds                       NA                7-9Mbps                       7-9Mbps

                                          2GB
                                                                                             5GB
      Data Usage Levels              Then auto bills         Unlimited
                                                                             Then slows to 3M bps once level is met
                                       $10 / 1GB

      Activation Fee                       $36                       $36                      $35

                                      Nationwide but       Nationwide but
                                                                             Nationwide but limited to major metro
      Coverage                       limited to major     limited to major
                                                                                              areas
                                       metro areas          metro areas

                                                              $149.99            $199.99
      !l4)west Device Pricing            $99.99
                                                     ..
                                                          After $100 MIR
                                                               '"'"'"'
                                                                              After $50 MIR     brit:_tz·~t-




                                                                                                                               94

                                                          94
                                                                                                                      CRICKET00509351
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 96 of 109




        4G ModemRate PlanLandscape
                                                   4G Monthly USB Modem ARPU & Usage Summary
                                                            Labelformat:Co/Payment/Device/Hard                 Cap/overage$ per GB
                                                                                                                   Timewamer3G/4-G-Po5t-
               Unlimited
                                 Time warner 4G-Po51:-USB- •
                                 Hard cap N-overage/GB. $0           ,;?
                                                                           a ?" u                              "
                                                                                                                  USB-H1rctcap N-or.e:n11e:/GB
                                                                                                             ·l':J)          50
                                                                                                                  Sprint 9G/•G-PancUSP.i-H11rd
               11                       Clear4G-Po~:-USB-Hard   ca:/                                                ci,p ,G '!',4 G N-et,Hllie /GB




                                                                                                     '
                                             N-overage/GB $0         //
                                                                                                                                 50
               10
                                                      Roverjtle·ar4G-Pre-USB-Hard
                                                         cap N-overage/G8: $0     Oe1r SG/4-G-PosHISB-Harct                                      Vt 4G-Post & Pre-t.5P.i-Hard
                                                                                  c1p 3G '1,4G N-ov<erage/GB                                         c1pY-o,oer11e/GP.i$10
                                                                                                     50
                                                                                    Corncast:l-G/4G-Post..jjSB-
                                                                                      H11rdcep ,G Y,(G N-
                                                                                         0','e,r~e/Gl!i: $0



                                                                                               Vz 4G-Post & Pre-USS-Hard
                                                                                     •           capY-overage/GB: $10




                         Tmci4G-Po51>US8-H,ard
                                             cap'/;                        Tmo4G-Pre-US8·Hard c~ 'r'·
                              011er111:e/G0:
                                         S1.O                                    overage/GB:$

                                ✓             Tmo 4G-Pre-USB-Hard cap Y-
                                                    overagt!/GB $

                    20         25        30           lS        40          45           50           55                   65         70             75                  85
                                                                                              ARPU




                                                                                                                                                          cricket

We continue to monitor the competition and expect ongoing change. In fact, I need to
confirm, but I think the T-mo plans have changed to a soft cap throttling to 40 kbs. So,
in effect that is almost a hard cap.

Next month we are targeting to provide this view for smartphones on 4G as well.




                                                                                                                                                                                         95

                                                                                     95
                                                                                                                                                                                CRICKET00509352
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 97 of 109




      Trial Market Rate Plans - No Speed Play

                Low UsagePlan

            Plan Price         $30         $35                          The Goal
                                                            • Test for willingness to pay
            Network            3G          4G
                                                            more for 4G
            Max Speed          1.4 Mbps    5.0 Mbps'

            Data Usage limit   1GB         1GB
                                                            To do this we are holding GB
                                                            levels constant. We already
               High Usage Plan
                                                            know they will pay more for
            Plan Price         $50        $55
                                                            more data.
            Network            3G         4G


            Max Speed          1.4 Mbps   5.0Mbpst
                                                            The dollar amounts and data usage GB
            Data Usage limit   5GB        5GB               arejust place holders at this point, to be
                                                            defined later.




                                                                                             cricket     96




                                                                                                                       96

                                                       96
                                                                                                              CRICKET00509353
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 98 of 109




       LTESummary Test Phases
                                                                                                             Nacwm1c   De••ictH   Te~t       Prod
       June                                                        May       Jun       Jul       Aug   Sep                        Systam:,   Syst,i-ms

       NETWORK READINESS TESTING
                                                                         I                                    ✓

       Scope: Validate Production Network
       Owner: E&O                                                        I
       DEVICE TESTING                                                    I                                    ✓          ✓

       Scope: Certify LTEdevices for the Cricket Network
       Owner: Device Engineering                                                   I
       SYSTEM TESTING                                                                                         ✓          ✓          ✓
                                                                                   I

       Scope: Validate IT systems   functionality and data flows
       in a test environment
       Owner: IT/OA
       UAT                                                                                                    ✓          ✓          ✓

       Scope: Business validation of system functionality and
                                                                                             l
       data flows in the test environment.
       Owner: Product

       PRODUCTION TEST                                                                                        ✓          ✓          ✓

       Scope: Validate system functionality and network
       integration in the production environment   before
       Commercial launch
       Owner: Product

       FINAL PRODUCTION TEST                                                                                  ✓          ✓          ✓           ✓

       Scope: Final validation of full production supply chain


                                                                                                                       cri :ket
       post~FAI, validate POS business processes
       Owner: Product




                                                                                                                                                                  97

                                                                     97
                                                                                                                                                         CRICKET00509354
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 99 of 109




      ProfitabilityMatrix
      Quantifying the lifetime value impact of improving FBNP% and Churn%
       •   Current LTV with exiting FBNP% (30%) and churn (7.5%) is $125
       •   Achieving 20% FBNP and 5% churn targets increases LTV 90% to $237


                                                                             FBNP%
             Deact%    Churn%     30%           28%          26%             24%           22%   20%    18%
             13.5%      7.5%     $125          $129         $133             $138         $142   $147   $152
             13.0"/o    7.0%     $136          $141         $146             $150         $156   $161   $166
             12.5%      6.5%                                                                            $183
             12.0"/o    6.0%
             11.5%      5.5%
             11.0"/o    5.0%
             10.5%      4.5%
             10.0%      4.0%
              9.5%      3.5%
              9.0%      3.0%

                                Model Assumptions:
                                           CPGA                       MtlyMargtn     $23.00
                                           React%     6%                  rvttlyGA    5:/JX.:O
                                                      Actlve Base: 550,00)


      cricket                                                                                                  98




                                                                                                                             98

                                                             98
                                                                                                                    CRICKET00509355
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 100 of 109




       SaudiTelecommunications
                            Company
       Five lifestyle centric plan options


              STC
         6,.:,g,i::w..u
                     ,;,'-1,'l,,r;,L~n



                                         J1~w&I   mm ...
                                                                • Five lifestyle bolt ons
                                                                  combining device,
                                                                  usage, time of day,
                                                                  network, and content



                                                                • Bolt ons require a
         QH,;,lp/l.111Jr,rpo11                                    "Basic" data package
         ¢,i::;.:.ir,tactU1.1
         ¢) C1,1'11~:JHl<M
                       8'.WY~of!
                                                                  based either on
         C)$TC(Wl~'!O:          ~i,                               monthly usage (1GB or
                                                                  5GB) or time(hour,
                                                                  day)




       cricli<et                                                                            99




                                                                                                          99

                                                           99
                                                                                                 CRICKET00509356
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 101 of 109




       SaudiTelecommunicationsCompany
       Jawal - Smartphone plans: per MB pricing or unlimited by hour, day, or month


                 STC
            6,pgo.wJ .:,,,1,e,;,11                                                    e




                                     Jawal




             C)H-Olp& SUpport
             OContact Us
             (> Customer SGNkt&
             esrc     Onlin•   r




       cric11<e"C                                                                         100




                                                                                                        100

                                                  100
                                                                                                CRICKET00509357
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 102 of 109




       SaudiTelecommunications
                            Company
       Action - SIM card: usage, time, wifi, and content

                  STC
             6,1:ig.ui,)1.:...11.J::'JiJj                  0




             Of-k.l~&S~                                        FYI:Kooora.com is a Soccer news site
             OC011t;;ar;tUi                                     included in the unlimited browsing

             ()Cu~\Oll'i'(t!S,,,rvi,e,;,
             (> $TC 0,ilin.i, I n 1111"


                                                                  Unlimited   nights: 2AM to 8AM




       cricket                                                                                  101




                                                                                                              101

                                                    101
                                                                                                      CRICKET00509358
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 103 of 109




       SaudiTelecommunications
                            Company
       Express - Modem plan, usage based



                                                 0




                                                     One free hour per
                                                     day determined by
         OH•1l;i a Support                               subscriber
         QO.:v11nctUi·,
         0              ~rvic.lj,
             Cu-W.)rrl<i!.t




       cricket                                                           102




                                                                                       102

                                           102
                                                                               CRICKET00509359
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 104 of 109




       SaudiTelecommunications
                            Company
       Style: USB modem, usage based

                                                                                                               SiC

            STC
        OJ:,9:uvJWJ.it.o,hJf                                                                                         0


                                    llml          lnt'11rn<rt        11111!111




        OHolp & Support                   12 ~J.bp,sUSO 1,t...o.,m
        ()Contact Us                  0   PO$\.j;t..idlrlt!mwt SHJ             0   Pr(lf.).&KIlnttN"Mt $1M

        ¢) Cr.mtom,irStl!f¥k'A        ~   u~oo                 t~
                                                     !M,;,-t'ruM               ,!, tOU(klndi'l:l

        C)SlC Onhno:     "'~·Jl'f


        tato,st Nows
                                                                                              How to ro9ithH




       cricket                                                                                                           103




                                                                                                                                       103

                                                                         103
                                                                                                                               CRICKET00509360
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 105 of 109




         SolutionComponents
                                                            Passthough to billing
            Charge per use, billing
                                                                  platforms
         related policy management


                                                                    acket inspection
          Billing based policy                                      tifyingtype of
           implementation                                            ic and if/how




         Activity based policy management
          (time of day, usage, content, etc)
                  / and reporting




Each MAC sub site and RDCincludes a pair of PTS14521 elements clustered together
for redundancy. Each PTS 14521 can be configured to support either a 10G or a 4G
license with the following per unit scaling:
•10 Gbps aggregate traffic, 500,000 new flows per second, 15 million concurrent flows,
1 million subscribers
•4 Gbps aggregate traffic, 200,000 new flows per second, 6 million concurrent flows,
400,000 subscribers *Note, 4 Gbps License can be upgraded to 10 Gbps license

The PTS14521 hardware supports 10G aggregate traffic and 12x 1GE or 2X10GE data
ports. The units are clustered together using XFP 10G interfaces. For this proposal
each RDCand MAC was configured with either a 4 Gbps or 10 Gbps license depending
on the subscriber count and aggregate bandwidth. Data subscribers were calculated
based on total voice subscribers {63%) and it was assumed that 30% of these data
subscribers would be active at any given time. Aggregate traffic was calculated at peak
traffic plus an additional 30% to represent a bi-directional flow. SFPdata interfaces
were included in the proposal based upon peak traffic. For example, a peak load of 2
Gbps requires 2 x 1GE SFPdata interfaces or 4 x 1GE SFP ports.

For future scaling and flexibility there are additional interface options available when a
PTS24xxx is added to the cluster. Each PTS24xxx has two interface blades available.
Any combination the following two blades can be inserted into the two 1/0 interface
slots available on the PTS24xxx:




                                                                                               104

                                               104
                                                                                       CRICKET00509361
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 106 of 109




BLD 24010 is a 20 Gbps data interface blade that has 14 ports for data intersection or
clustering -12 are SFP (1G) or SFP+(lOG) and 2 are XFP {10G). A combination of 1G and
10G interfaces are supported.
BLD 24020 is a 40 Gbps data interface blade that has 8 cluster ports and 4 data
intersection ports. All of these ports are SFP(1G) or SFP+ {10G). A combination of 1G
and 10G interfaces are supported.

Each RDC includes a redundant pair of Sandvine Server, Reporting and Policy platforms
- SRP3000 Network Servers. This supports database storage utilizing 15 x 300GB
15kRPM SASdrives, 32G RAM, and supports RAID 5/10 configurations. Additionally, a
redundant pair of SRPLites is included for the Subscriber Policy Broker (SPB)
application. Each Lite unit includes 2 x 147 Gbyte, 15,000 RPM SASdrives, 32 Gbyte
RAM, and supports RAID 5/10 configurations. Both units include 2 x Ethernet
10/100/lO00T interfaces.
The SPBapplication can support 5000 RADIUS messages per second and can manage
5,000,000 subscribers. As that number is surpassed, additional data homes are added
to the deployment. By incorporating a hierarchical structure, Sandvine enables the
network to be partitioned into smaller views. These views may then be rolled into a
parent view which aggregates the entire network. A parent SRP Database and SRP
Application Server are included in the Philly RDC.
The SDE's primary responsibility is to map subscriber attributes and collect data for
usage records. Some examples of attributes are: AAA information, IP address, MAC
address, IMEI (Device Type), Base Station ID, realms or customizable values either
gleaned from packets in the subscriber stream or sent from third party devices (via
API).
Sprint's requirements to support 75 million mapped subscribers, Usage Date Records
(UDRs) and high Transactions Per Second (TPS) highlight the Sandvine Service Delivery
Engine (SOE)as an ideal solution component. Although a single SOEcan support
10,000 TPS, the SOEwill be placed strategically throughout the network to balance
mapping, UDR load and high availability. Each SOEcan export UDR data in a format to
facilitate offline subscriber usage analysis. The SOEapplication runs on an industry
standard server running Red Hat Enterprise Linux.




                                                                                           104

                                         105
                                                                                   CRICKET00509362
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 107 of 109




          Wifi offload
          Facilitating and encouraging wifi offloading

               Globally, 31% of smartphone traffic was offloaded onto the fixed
                       network through dual-mode or femtocell in 2010.
          last year, 14.3 petabytes of smartphone and tablet traffic were offloaded onto the fixed network each month. Without offlo.ad, traffic
     \.      originating from smartphones and tablets would have been 51 petabytes per month rather than 37 petabytes p•er month in 2010.


          Objective: drive data consumption to wire line providers by changing customer
             behavior to prefer wifi use while at home and away

          Tactics to change customer behavior:
          1. Seamless automatic device-initiated offload to public and premium wifi hotspots
               (Devicescape solution)

          2.     Force wifi offloading for high bandwidth consuming activities (video, P2P, VoiP,video
                 chat) on network and/or charge real-time premiums for on network use

          3.     Subsidize access to existing premium wifi networks (Boingo solution)

          4.     Some combination of 1-3


          cricket




                                                                                                                                                           105

                                                                         106
                                                                                                                                                   CRICKET00509363
Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 108 of 109




       YTD lessthan 60% of the mysteryshops
       mentionedmodemserviceduringthe sale
         '11 mystery shop combines all products, only the cross sell/upsell question is dedicated to modem business


                             Did the rep talk about the BB device and features?
             100%
              90%
              80%
              70%
              60%
              50%
              40%
              30%
              20%
               10%
                0%
                            January               February               March                  YTD
                                                                         (MTD)




                                                                                                      cricket         106




                                                                                                                                    106

                                                             107
                                                                                                                            CRICKET00509364
  Case 3:19-cv-07270-WHA Document 177-14 Filed 03/04/21 Page 109 of 109

                                    CRICKET00509258


                                           Metadata
Author              Rich Mackey                                   SEMANTIC
Begin Family        CRICKET00508640                               SEMANTIC
Custodian           Neshat_Susan                                  SEMANTIC
Date Created        2009/09/29 7:03 pm                            SEMANTIC
Date Modified       2011/03/15 11:40 pm                           SEMANTIC
End Family          CRICKET00509370                               SEMANTIC
Extension           PPTX                                          SEMANTIC
Filename            Broadband Deep Dive Mar'11 v2.3.pptx          SEMANTIC
MD5 Hash            B50F04ECBD449F4ED701A259CC07741E              SEMANTIC
Production Volume   CRICKET_VOL015                                SEMANTIC
Title               Slide 1                                       SEMANTIC




                                                108
